     Case 2:16-cv-00057-RCL-SMD Document 111 Filed 07/07/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

BRAZIL RUDOLPH, et al., individually               )
and for a class of similarly situated persons,     )
                                                   )
     Plaintiffs,                                   )
                                                   )
v.                                                 )      Case No. 2:16-cv-57-RCL
                                                   )
THE CITY OF MONTGOMERY, et al.,                    )
                                                   )
     Defendants.                                   )


                                                 ORDER

       Before the Court are the City's motion for summary judgment, [84] the plaintiffs' motion

to strike [102] Exhibit 1 to the City's Evidentiary Submission, and Judge Westry's motion to be

dismissed as a party [103].

       For the reasons stated in the accompanying memorandum opinion, the Court hereby

GRANTS the City's motion for summary judgment and DISMISSES the complaint in this action

with prejudice.

       For the reasons stated in the accompanying memorandum opinion, the Court hereby

DENIES the plaintiffs' motion to strike as moot.

       As the motion to dismiss Judge Westry is unopposed, the Court hereby GRANTS Judge

Westry's motion and DISMISSES the complaint against him without prejudice.




                                                   1
    Case 2:16-cv-00057-RCL-SMD Document 111 Filed 07/07/20 Page 2 of 2



         It is FURTHER ORDERED that this case be terminated on the active dockets of the

Court.



Date:    1(--, /,j..o
                                                                Royce C. Lamberth
                                                         United States District Court Judge




                                            2
